DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “having”.  Per MPEP 2111.03, ‘Transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended’. In the instant case, an open-ended definition is used.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0065771 A1 to Fujii et al. (hereinafter Fujii).
Regarding claim 1, Fujii discloses particles for bonded magnets, having an average particle diameter of 2.1 to 2.7 µm (para [0013]) which falls within the instantly claimed range of 1.30 to 4.0 µm as measured by Fisher (sieve) method.  Particle size is also measured by diffraction (para [0013]).  The reference is silent regarding a crystallite size of 500 to 2000 nm as measured in an oriented state by XRD.  However, Fujii teaches that the ferrite is a Ba or Sr containing (para [0020]) magnetoplumbite (para [0029]) which is the instantly disclosed ferrite (Ba or Sr magnetoplumbite, see publication of the instant disclosure 128, para [0031]).  Note that Fujii teaches a closely overlapping method of making the ferrite particles.  Both the broad disclosure of the instant invention (128) and the broad disclosure of Fujii teach the same starting materials (α-Fe2O3 (86.5% Fujii and 86.3% 128, example 1 in both) and SrCO3 (13.5% Fujii and 13.7% 128, example 1 in both) and the same flux materials (selected from halides and Na2B4O7) in the same amounts ( 0.1-10 pbw) and optionally include Bi2O3 (Fujii, para [0029]-[0031] and 128, para [0043]-[0045]).  The raw materials are granulated (Fujii, para [0068] and 128, para [0047]).  Fujii calcines at 1000-1250 C (para [0028]) which falls within the 128 disclosed range of 900-1250 C (para [0042]).  Both teach annealing at 700-1100 C (Fujii, para [0028] and 128, para [0042]).  The main difference between the methods is that Fujii does not expressly disclose molding the resulting mixture using a roller compactor to granulate the ferrite prior to calcining. Fujii does teach an embodiment where the materials are mixed and granulated prior to calcining (para [0068]). However, the method employed to form granules is not 
Instant claim 1 contains the intended use limitation “for bonded magnets” in the preamble of the claim.  See MPEP 2111.02(II), cited in the Office Action mailed 3/6/17.  As the Fujii ferrite particles overlap the instantly claimed particles, they are presumed capable of use in bonded magnets, absent evidence to the contrary.

Regarding claim 2, Fujii discloses a cylindrical bonded magnet (para [0043]) having an average particle diameter of 2.1 to 2.7 µm (para [0013]) which falls within the instantly claimed range of 1.30 to 4.0 µm as measured by Fisher (sieve) method.  Particle size is also measured by diffraction (para [0013]).  The reference is silent regarding a crystallite size of not less than 500 nm as measured in an oriented state by XRD.  However, as discussed above, the particles and methods of making said particles overlap.  Therefore, per MPEP 2112.01(I), cited above, the ferrite particles in the Fujii magnet are expected to have at least overlapping crystallite sizes, absent evidence to the contrary.  
A mixture of 100 pbw ferrite particles, 7.5 to 17.6 wt% resin (para [0015], based on 85-93% ferrite and 7-15% resin), particularly EVA resin (para [0036]), and Zn stearate (para [0036]) are mixed, kneaded and molded to orient the magnetic particles 
	The reference does not expressly disclose that “the cylindrical bonded magnet has a mechanical orientation rate of not less than 0.84 as measured by EVA kneading-roll orientation evaluation”.  However, overlapping ferrites made by overlapping methods, kneaded with the same resin under similar conditions, are expected to have at least overlapping orientation values, absent evidence to the contrary.  
The EVA kneading-roll orientation evaluation method does not further limit the cylindrical bonded magnet and has therefore not been given patentable weight.   
Claim 2 is a product by process claim.  It is noted that Fujii does not explicitly teach the claimed kneading, molding and measuring process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of kneading, molding and measuring the claimed product is not expected to impart any structural or functional characteristics to the claimed product, absent evidence to the contrary.  

Regarding claims 4 and 5, Fujii discloses a resin composition for bonded magnets, comprising 85 to 93% of the ferrite particles, which falls within the instantly claimed range of 83 to 93% by weight of the ferrite particles for bonded magnets as claimed in claim 1, and 7 to 15% binder (para [0048]), which falls within instantly claimed range of 7 to 17% by weight of an organic binder component.
The reference also teaches a molded product comprising said resin (para [0043]).  

Regarding claim 6, Fujii discloses a molded product according to claim 5, wherein the molded product is obtained by injection molding (para [0043]).  Claim 6 is a product by process claim.  See MPEP 2113, cited above.  Although the reference does teach injection molding, it is found that the instantly claimed process of making the 
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,042,516 A to Matsumoto et al. (hereinafter Matsumoto).
Regarding claim 1, Matsumoto discloses magnetoplumbite (MO·6Fe2O3, col 1, ln 6-10) ferrite particles for bonded magnets (col 1, ln 50), having an average particle diameter of about 0.5 to 2.0 µm (col 1, ln 42-45) which overlaps the instantly claimed range of 1.30 to 4.0 µm as measured by Fisher (sieve) method.  The ferrite is single crystal (col 1, ln 6-7), therefore the crystallite size is the average particle size, 500 to 2000 nm (0.5 to 2.0 µm, col 1, ln 42-45). The reference is silent regarding the methods of measuring particle size and crystallite size.  However, one of ordinary skill in the art would not expect a significant difference in particle size or crystallite size based on the measuring method, absent evidence to the contrary.  
Instant claim 1 contains the intended use limitation “for bonded magnets” in the preamble of the claim.  See MPEP 2111.02(II), cited above.  In the instant case, the 

Regarding claim 2, Matsumoto discloses a bonded magnet (col 1, ln 50), having an average particle diameter of about 0.5 to 2.0 µm (col 1, ln 42-45) which overlaps the instantly claimed range of 1.30 to 4.0 µm as measured by Fisher (sieve) method.  The reference is silent regarding a crystallite size of 500 to 200 nm as measured in an oriented state by XRD.  However, as discussed above, the particles and methods of making said particles overlap.  Therefore, per MPEP 2112.01(I), cited above, the ferrite particles in the Matsumoto magnet are expected to have at least overlapping crystallite sizes, absent evidence to the contrary.  
Matsumoto further discloses that the ferrite particles have a mechanical orientation of 95%, which is a mechanical orientation rate of 0.95 and falls completely within the instantly claimed range of not less than 0.84.  The reference is silent regarding the method of measuring the mechanical orientation rate, particularly regarding EVA kneading-roll orientation evaluation.  However, the EVA kneading-roll orientation evaluation method does not further limit the bonded magnet.  One of ordinary skill in the art would expect the overlapping magnet comprising overlapping ferrite particles and having the same mechanical orientation to have at least an overlapping mechanical orientation even when said orientation is measured by different methods. The method of measuring mechanical orientation is not expected to substantially alter mechanical orientation, absent evidence to the contrary.
Claim 2 is a product by process claim.  It is noted that Matsumoto does not explicitly teach the claimed kneading, molding and measuring process as written, however, see MPEP 2113, cited above. In the instant case, it is found that the instantly claimed process of kneading, molding and measuring the claimed product is not expected to impart any structural or functional characteristics to the claimed product, absent evidence to the contrary.  

Regarding claim 4, Matsumoto discloses a resin composition for bonded magnets, comprising 88.4% of the ferrite particles (180 g ferrite particles, Example1), which falls within the instantly claimed range of 83 to 93% by weight of the ferrite particles for bonded magnets as claimed in claim 1, and 10.11% binder (20.6 g binder, Example 1), which falls within instantly claimed range of 7 to 17% by weight of an organic binder component.

Regarding claim 5, Matsumoto discloses a molded product (col 3, ln 60-62) comprising the resin of claim 4 (Example 1). 

Regarding claim 6, Matsumoto discloses a molded product according to claim 5, wherein the product is obtained by molding (col 3, ln 62).  Claim 6 is a product by process claim.  See MPEP 2113, cited above.  Matsumoto does not explicitly teach the injection molding process as written.  However, it is found that the instantly claimed process of making the claimed molded product does not impart any structural or functional characteristics to the claimed product, absent evidence to the contrary.


Regarding claims 7 and 8, Matsumoto discloses the ferrite particles for bonded magnets according to claim 1, wherein the particle shape of the ferrite particles is a plate shape, particularly a hexagonal plate shape (col 1, ln 42-46).

Regarding claim 9, Matsumoto discloses the ferrite particles for bonded magnets according to claim 7, wherein the average thickness of the plate-shaped ferrite particles is ¼ of the 0.5 to 2.0 µm diameter (col 1, ln 42-46) or 0.125 to 0.5 µm, which overlaps the instantly claimed range of 0.2 to 1.0 µm as measured by observation using a scanning electron microscope.  See MPEP 2144.05(I), cited above. The reference is silent regarding the method of measuring the thickness of the plate-shaped ferrite particles.  However, one of ordinary skill in the art would not expect a significant difference in particle thickness based on the measuring method, absent evidence to the contrary.  

Regarding claim 10, Matsumoto discloses the ferrite particles for bonded magnets according to claim 7, wherein the plate ratio (average plate .  

Response to Arguments
Applicant's arguments filed 2/22/22, regarding Fujii, have been fully considered but they are not persuasive. Applicant argues that Fujii does not teach the instantly claimed crystallite size and that the methods of Fujii and the instant disclosure are different because the types of granulation are different.  As previously discussed, the rejection states that the reference is silent regarding crystallite size. As discussed above
Fujii teaches magnetoplumbite particles having an overlapping average particle diameter that are made by a closely overlapping method.  The main difference between the disclosed method and the Fujii method is that Fujii recites granulation prior to calcining (para [0068]) but does not expressly recite granulation by roller compaction. Fujii does not further disclose the type of granulation employed.  However, the method of granulation is not expected to substantially alter the final product, absent evidence to the contrary.  Applicant provided a declaration on 7/6/21 that merely stated that the Fujii material was granulated by extrusion granulation and that the crystallite size for five examples was 381 to 441 nm.  However, the data was not commensurate in scope with the instant claims and therefore did not provide evidence of criticality of granulation by 
	 Therefore, the 103 rejection of claims 1, 2 and 4-6 as obvious over Fujii stands.

Applicant's arguments filed 2/22/22, regarding Matsumoto, have been fully considered but they are not persuasive.  Applicant argues that Matsumoto does not teach the instantly claimed crystallite size.  However, Matsumoto teaches single crystal ferrite (col 1, ln 6-10).  In single crystal ferrite, the crystallite size is the particle size, regardless of the processing method.  The single crystal has a size of 500 to 2000 nm (0.5 to 2.0 µm, col 1, ln 42-46), which is the instantly claimed range. 
Applicant further argues that the prior rejection relied on inherency but the processes of the instant disclosure and Matsumoto were different.  It is noted that Matsumoto teaches an overlapping process that employs milling and pelletizing rather than granulation via roller compactor. However, as discussed above, Matsumoto 
Therefore, the 103 rejection of claims 1, 2 and 4-6 as obvious over Matsumoto stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L. E./
Examiner, Art Unit 1734


/Matthew E. Hoban/Primary Examiner, Art Unit 1734